Citation Nr: 0523659	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946, including combat service during World War II, and his 
decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's 
application to reopen claims of entitlement to service 
connection for residuals of shell fragment wounds to the 
right shoulder and right hip and thigh.  In that same rating 
action, the RO also denied the veteran's claims of 
entitlement to service connection for tinnitus, bilateral 
hearing loss, and residuals of a shell fragment wound to the 
neck.  The veteran filed a timely appeal of these 
determinations to the Board.

In November 2003, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

When this matter was previously before the Board in December 
2003, the Board granted service connection for traumatic 
arthritis of the cervical spine, and remanded the other 
issues for further development and adjudication.  

In a December 2003 rating decision implementing the Board's 
determination, the RO assigned an initial 20 percent 
evaluation for the veteran's traumatic arthritis of the 
cervical spine, effective December 5, 2002.  In addition, in 
a March 2004 rating decision, the RO granted service 
connection for the veteran's bilateral hearing loss and 
assigned a 10 percent evaluation for this disability 
effective December 5, 2002.  Since that time, the veteran has 
not initiated an appeal regarding the evaluations assigned or 
the effective dates of the awards, and thus no claims 
regarding these disabilities are before the Board.  See 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

When this matter was again before the Board in November 2004, 
the Board reopened his claims of service connection for 
residuals of shell fragment wound injuries to the right 
shoulder and to the right thigh and buttocks, and granted 
service connection for residual scars affecting these areas.  
In a November 2004 rating decision, the RO implemented the 
Board's determinations, assigning initial noncompensable 
ratings for these conditions.  Since that time, the veteran 
has not initiated an appeal regarding the evaluations 
assigned or the effective dates of the awards, and thus no 
claims regarding these disabilities are before the Board.  
Id.

Finally, in the November 2004 decision, the Board also 
remanded the veteran's claim of tinnitus for further 
development and adjudication, which has been accomplished.  
Because the RO has confirmed and continued the denial of 
service connection, the veteran's claim has been returned to 
the Board for further appellate consideration.


FINDING OF FACT

There medical evidence does not show that veteran has 
tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. § 3.303, 
3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to service connection for tinnitus, and that 
the requirements of the VCAA have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and his representative have been afforded a 
Statement of the Case (SOC) and Supplemental Statements of 
the Case (SSOCs) that provided notice of the law and 
regulations, as well as the reasons and bases for the RO's 
determination.  By way of these documents, as well as the 
RO's March 2003 and February 2005"VCAA" letters, and the 
Board's December 2003 and November 2004 remands, VA carefully 
advised him of the information and evidence necessary to 
substantiate his claim and the importance of doing so.  Id.  

In light of the foregoing, the Board concludes that the 
veteran was effectively furnished notice of the type of 
evidence that he needed to send to VA, the types of evidence 
VA would assist him in obtaining, as well as the need to 
submit any evidence that might substantiate his claim that 
was in his possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Moreover, he has not asserted that he was 
prejudiced in any way by VA's development of this appeal.  
See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's numerous 
communications to the veteran, whether they were via letters, 
the RO's rating decision, the SOC, the SSOCs or the Board 
remands, when cobbled together, see Mayfield, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying the evidence 
to substantiate the claim and the relative duties of VA and 
the claimant to obtain evidence); Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as post-service records and reports 
of his private and VA care.  In addition, in February 2004 
and April 2005, the veteran was afforded formal VA 
audiological evaluations specifically to determine whether he 
had tinnitus, and if so, whether the condition was related to 
his in-service, combat-related acoustic trauma.  In addition, 
not only has his representative submitted written argument in 
support of his appeal, but noted that the Board had remanded 
the case for further development and that the evidence shows 
that the veteran did not have tinnitus.

In light of the foregoing, the Board concludes that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time, without a third remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim, or to give his representative 
another opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, given the acknowledgment of the veteran 
and his representative that the veteran does not suffer from 
tinnitus, any further development would be futile, and that 
there is no possibility that additional assistance would 
further aid him in substantiating his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background and Analysis

The veteran asserts entitlement to service connection for 
tinnitus; however, neither he nor his representative offer 
specific arguments in support of this claim, other than 
noting his combat status and his in-service exposure to 
combat-related acoustic trauma and urging the Board to apply 
the relaxed evidentiary burdens set forth in 38 U.S.C.A. 
§ 1154(b) in adjudicating this claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran served in combat during World War II and was 
awarded the Purple Heart Medal and the Combat Infantryman 
Badge.  In cases where a "combat" veteran claims service 
connection for injuries or disease incurred or aggravated in 
combat, 38 U.S.C.A. § 1154(b) and its implementing 
regulation, 38 C.F.R. § 3.304(d), are to be applied.  In 
pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Federal Circuit noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

The Board notes that the service medical records are negative 
for complaints or findings tinnitus, and indeed the veteran 
acknowledges that he was not treated for this condition 
during service.  Significantly, when, the veteran was 
formally examined with respect to this condition in February 
2004 and April 2005, he denied having tinnitus.  Indeed, his 
representative acknowledges that the veteran does not suffer 
from this disability.  

In light of the foregoing, because the evidence clearly shows 
that the veteran has been diagnosed as having tinnitus, the 
Board but must deny this claim since there is clear and 
convincing proof that would rebut the presumption of service 
connection.  See Degmetich v. Brown, 104 F.3d 1328, 1331-33 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Thus, although 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
are applicable to this claim, in the absence of a current 
disability, service connection cannot be established.  
Colette, Degmetich.

In denying the veteran's claim, the Board does not wish in 
any way to diminish the veteran's heroic and well-decorated 
World War II combat service, for which he was awarded the 
Purple Heart Medal and Combat Infantryman Badge.  The Board 
is sympathetic to the veteran's claim, but notes that it is 
without authority to grant service connection for a 
disability that the veteran does not suffer from.


ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


